Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                         For the First Circuit

No. 04-1560

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                          MIGUEL AQUINO-GARCIA,

                          Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                    Before

                  Lipez and Howard, Circuit Judges,

                           and Restani,* Judge.


     Victor González-Bothwell, Assistant Federal Public Defender,
with whom Joseph C. Laws, Jr., Federal Public Defender, was on
brief, for appellant.
     Nancy J. Hess, Assistant United States Attorney, with whom
Gregory R. Miller, United States Attorney, was on brief, for
appellee.


                              January 5, 2006



     *
      Chief Judge of the United States Court of International
Trade, sitting by designation.
           Per Curiam.    Defendant Miguel Aquino-Garcia appeals from

his conviction for possession of stolen United States mail. See 18

U.S.C. § 1708.

           In August 2001, Aquino-Garcia and his wife entered a

branch of the Banco Bilbao Vizcaya in Los Colobos, Carolina, Puerto

Rico, to obtain two bank checks to be used to purchase a house.            To

secure these checks, Aquino-Garcia provided the bank with three

other checks: a United States Treasury check belonging to a judge

and his wife for $4,143.54, a personal check to Aquino-Garcia from

his wife for $5,952.24, which was later returned for insufficient

funds, and a cashier’s check for approximately $5,000.

           Sometime later, the branch was informed by its operations

center that the Treasury check would not be honored.              The branch

manager, Luis Rivera Manzan, called Aquino-Garcia, who told Manzan

that the check had been given to him by the owner of a jewelry

store who was away from Puerto Rico and could not be contacted.

Manzan   sent   the   check   to   the   bank’s   security   department   for

investigation.

           In May 2002, an investigative agent with the Puerto Rico

Police interviewed Aquino-Garcia in connection with a complaint

filed by the bank regarding the Treasury check.              The agent asked

Aquino-Garcia how he had acquired it.         Aquino-Garcia replied that

he had received the check as payment for the sale of bottled water.

He could not, however, name the individual to whom he had made the


                                     -2-
sale.    Moreover, he could not provide documentation of the sale.

Eventually, Aquino-Garcia was indicted, tried, and convicted.

            On appeal, Aquino-Garcia contends that the government

presented      insufficient   evidence     to   prove   that   he    knowingly

possessed stolen mail.        He also argues that the district court

abused   its     discretion   by   admitting     into   evidence     allegedly

irrelevant and unduly prejudicial material.

            We begin with the sufficiency claim, and review the

evidence in the light most favorable to the verdict.                See United

States v. Jimenez, 419 F.3d 34, 45 (1st Cir. 2005).            To prove that

Aquino-Garcia knowingly possessed stolen mail, the government was

required to establish that Aquino-Garcia had in his possession the

contents of mail stolen from a mail receptacle or mail route, and

that he knew that what he possessed had been stolen. See 18 U.S.C.

§ 1708; United States v. Indelicato, 611 F.2d 376, 384 (1st Cir.

1979).   Aquino-Garcia argues that there was insufficient evidence

to show that the Treasury check was stolen from a mail receptacle

or mail route because the evidence equally suggested that an

authorized person took the Treasury check from the judge's mailbox

and later misplaced it (or had it stolen).

            There was sufficient evidence that the Treasury check was

stolen from the mailbox. The government's evidence showed that the

Treasury check was mailed to the correct address; that a mailbox

was located in front of the judge's home; that neither the judge


                                     -3-
nor his wife received the Treasury check; and that neither the

judge nor his wife endorsed it.          These facts permit a reasonable

inference that the check was delivered to the mailbox and taken

from it before someone from the judge's household had retrieved the

mail.

           Aquino-Garcia also challenges the sufficiency of the

evidence that he knew that the Treasury check was stolen.                 As to

this element, like the first, the government adequately proved its

case through circumstantial evidence.             The government introduced

the personal check drawn on Aquino-Garcia’s spouse’s bank account,

which was returned for insufficient funds, as well as her bank

account records, to bolster its contention that Aquino-Garcia was

knowingly involved in a fraudulent scheme to obtain the bank checks

for the purchase of a house.                 The government also presented

evidence that Aquino-Garcia had access to the area from which the

Treasury   check   was   stolen   at    around    the   time   it   was   taken.

Finally, Aquino-Garcia’s conflicting and uncorroborated stories of

how he acquired the Treasury check suggest that he knew that the

check was stolen and was covering for his actions.

           We next turn to the admissibility of evidence claims

which we review for abuse of discretion.                See United States v.

Guerrier, 428 F.3d 76, 79 (1st Cir. 2005).              Aquino-Garcia argues

that the evidence involving his spouse’s personal check and her

bank records was irrelevant and unduly prejudicial. See Fed. R.


                                       -4-
Evid. 401, 403.          He contends that there was no basis for an

inference that he was aware that his wife’s check was worthless and

that, in any event, this evidence has little bearing on the

elements of the crime with which he was charged.

             As an initial matter, the jury was entitled to infer that

Aquino-Garcia had knowledge that his spouse’s check was worthless.

While it is possible that a husband would be unaware of the state

of his wife’s finances at the time of a joint home purchase, the

issue turns on a jury's judgments about the relationships within

families.1     See United States    v. Corchado-Peralta, 318 F.3d 255,

258 (1st Cir. 2003).          As discussed above, the district court

correctly concluded that the evidence that Aquino-Garcia knowingly

passed his wife’s worthless check was relevant since it makes it

more likely that he did not obtain the Treasury check accidentally

or   through    lawful    means.    Additionally,   the   district   court

reasonably concluded that the evidence was not unduly prejudicial,

as Aquino-Garcia’s state of mind was a central issue in the case.

             Aquino-Garcia also challenges the admission of evidence

suggesting that he had access to the area from which the Treasury

check was stolen.        Specifically, he challenges the testimony of a


      1
      Aquino-Garcia also contends that the bank records were
irrelevant because the government could not show that his wife’s
bank account was empty on the date that he obtained the bank
checks. But the fact that there were insufficient funds in the
account on the date of the purchase speaks for itself, and the bank
records further suggest that the absence of sufficient funds in the
account on that day was no passing phenomenon.

                                     -5-
security   guard    stationed   at   a     gate    at   the   judge's    housing

development, who testified that Aquino-Garcia delivered water to

the development around August 2001. Aquino-Garcia primarily argues

that this evidence was irrelevant because it goes only to whether

he stole the Treasury check -- a crime with which he was not

charged.   He also contends that the testimony was unreliable and

likely misled the jury.

           Aquino-Garcia’s view of the relevance of this evidence is

too   narrow.      That   Aquino-Garcia      had    access    to   the   judge's

development increases the likelihood that he either stole the check

himself or had an opportunity to encounter the person who stole it.

This, in turn, increases the likelihood that he knew the check was

stolen. Further, any argument about the reliability of the guard’s

testimony goes to its weight, and not its relevance.                See United

States v. Noone, 913 F.2d 20, 35 (1st Cir. 1990).

           Finally, Aquino-Garcia argues that the testimony confused

the issues and likely misled the jury by suggesting that he was

charged with stealing the Treasury check. See Fed. R. Evid. 403.

On the contrary, the record discloses that the jury was clearly

instructed that the charged crime was possession of stolen mail

and, as discussed above, the evidence was relevant to whether

Aquino-Garcia committed the charged crime.

           Affirmed.




                                     -6-